Citation Nr: 1341917	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1995 to March 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in October 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.

The matter was remanded in March 2013 for additional evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on appeal, in a rating decision in July 2013, the RO granted service connection for posttraumatic stress disorder, which is the grant of the benefit and claim of service connection is no longer in appellate status. 


FINDINGS OF FACT

1.  A left shoulder disability, tendon tear, impingement, and tendonitis, was due to an in-service injury from an improvised explosive device.

2.  Right knee pain alone without a diagnosed or identifiable underlying pathology does not constitute a disability for the purpose of VA disability compensation.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability, tendon tear, impingement, and tendonitis, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


2.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in June 2007.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 




Complete service treatment records from January 2003 to March 2005 are not available.  The RO made a formal finding as to the unavailability of the records and notified the Veteran that his records were missing and he was advised to submit any treatment records in his possession, which he did in August 2013.

The Veteran was afforded VA examinations in July 2007 and July 2013.  The opinions are based on physical examinations and review of the Veteran's history, and describe right knee pain in sufficient detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service). 






To establish entitlement to VA disability compensation, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence of an injury or disease; and (3) a causal relationship between the present disability and the injury or disease incurred during service, the so called "nexus" requirement.   All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, different legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

If a Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence in such service is of no consequence.  38 U.S.C.A. § 1154(b). 




The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Evidence

The service records show that in July 2005 in Iraq the Veteran was injured by shrapnel from an improvised explosive device (IED).  After the injury, there were no specific left shoulder or right knee complaints.  In January 2006, the Veteran complained that his left shoulder had been bothering him for years and was giving him trouble and that his right knee was injured in July 2005.  X-rays of the shoulder and knees were negative.

In July 2006, the Veteran complained of left shoulder pain and knee pain.  In August 2006, he had physical therapy.  In September 2006, it was noted that the right knee pain had completely resolved, but left shoulder pain persisted.  

After service, VA records show that the Veteran complained of left shoulder pain, but not right knee pain.  

In July 2007 on VA examination, the Veteran described left shoulder pain since the IED injury, which was chronically painful.  The pertinent finding was a normal left shoulder despite subjective complaints.  Also, the Veteran stated that after the IED injury he had experienced right knee pain, but now the knee was fine.  An MRI of the right knee was negative.  

In October 2012, the Veteran testified he had had left shoulder pain since the IED injury in 2005.  The Veteran stated his right knee did not bother him, except in rainy weather and had done so since service.    

On VA examination in June 2013, the VA examiner noted that an MRI in June 2013 showed a left shoulder tendon tear, impingement, and tendonitis, which were consistent with injuries that could be sustained in the detonation of an IED.  The VA examiner stated that there was a nexus between the MRI findings and the injury from the IED. 



On VA examination in July 2013, the Veteran stated that he had had right knee pain during service, but that the pain had resolved with physical therapy and he did not currently have any knee pain.  On physical examination, the right knee was entirely normal.  The VA examiner stated that the Veteran did not have a chronic right knee disability.  

Left Shoulder

On the claim of service connection for a left shoulder disability, service connection requires a present disability, an in-service incurrence of an injury, and a causal relationship between the present disability and the injury incurred during service, the so called "nexus" requirement.   All three elements must be proved.  

The Veteran was injured in service by shrapnel from an IED, which is evidence of an in-service incurrence of an injury.  Although there was no immediate evidence of a left shoulder injury, six months later the Veteran complained of left shoulder pain, but X-rays of the shoulder were negative.  After a course of physical therapy, the Veteran still had persistent left shoulder pain.  After service, there were only subjective complaints on the initial VA examination in July 2007.  In June 2013, an MRI showed a left shoulder tendon tear, impingement, and tendonitis, which is evidence of a present disability.  As for evidence of a causal relationship between the present disability and the injury incurred during service, the so called "nexus" requirement, the VA examiner stated that there was a nexus between the MRI findings and the injury from the IED.  

While the initial VA examiner found only subjective left shoulder complaints, it does not appear that any diagnostic testing, such as an MRI, was done.  It was not until the VA examination in July 2013 that an MRI showed soft tissue damage, consistent with the IED injury.  







The Board finds that the opinion of the VA examiner in July 2013, who relied on the findings of an MRI, persuasive evidence in favor of the claim and outweighs the opinion of the VA examiner in July 2007 in which there was no apparent diagnostic testing, such as an MRI, which is a more exact test for soft tissue injury such as the Veteran has. 

As all three elements for service connection have been proved, the Veteran prevails. 

Right Knee

The service treatment records document right knee pain, which resolved after physical therapy.  After service on VA examinations in 2007 and in 2013, both VA examiners found that the Veteran did not have a current right knee disability.  

While the Veteran is competent to describe knee pain, pain alone without a diagnosed or identifiable underlying pathology does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

It is the Veteran's evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current right knee disability, there is no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the absence of evidence of a diagnosed disability of the right knee, service connection is not warranted.  38 U.S.C.A. § 5107(b).  

      (The Order follows on the next page.). 





ORDER

Service connection for a left shoulder disability, tendon tear, impingement, and tendonitis, is granted.


Service connection for a right knee disability is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


